DETAILED ACTION
Final Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore,
The body through-hole is formed between inner portions of the first and second protruding surfaces (surfaces of compression plates 938, 939?) (claim 21),
a first recessed space1 (?) located above the opening (body through hole 935?) and located between the first and second protruding surfaces (top surfaces of first and second compression plates 938, 939?); and
a second recessed space2 (?) located below the opening (body through hole 935?) and located between the first and second protruding surfaces (claim 23),
a sew line of the laundry is located at the first recessed space and the second recessed space when the 
must be shown or the feature(s) canceled from the claim(s).
	Reissue Applicants’ new claim terminology still does not match the existing terminology of the specification of the patent.  This appears to be causing interpretation problems.  The examiner suggests that these interpretations problems could be cleared up by the new claims using the existing terminology in the specification instead of Reissue Applicant attempting to add the new terminology that is not defined in the specification and not clearly shown in the drawing figures in the new claim language.  
NO NEW MATTER SHOULD BE ENTERED.
Corrected drawing sheets in compliance with 37 C.F.R. 1.173(b)(3) are required in reply to the Office action to avoid abandonment of the application. Here is a quote from 37 C.F.R. 1.173(b)(3):
(3) Drawings. One or more patent drawings shall be amended in the following manner: Any changes to a patent drawing must be submitted as a replacement sheet of drawings which shall be an attachment to the amendment document. Any replacement sheet of drawings must be in compliance with § 1.84 and shall include all of the figures appearing on the original version of the sheet, even if only one figure is amended. Amended figures must be identified as "Amended," and any added figure must be identified as "New." In the event that a figure is canceled, the figure must be surrounded by brackets and identified as "Canceled." All changes to the drawing(s) shall be explained, in detail, beginning on a separate sheet accompanying the papers including the amendment to the drawings. 
(i) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be included. The marked-up copy must be 
(ii) A marked-up copy of any amended drawing figure, including annotations indicating the changes made, must be provided when required by the examiner. 

The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
the body through hole being formed between inner portions of the first and second protruding surfaces (claim 21) (the protruding surfaces (938,939?) do not form the through-hole, the body 931 does),
the compression device further including a first recessed space located above the body through hole and located between the first and second protruding surfaces; and a second recessed space located below the body through hole and located between the first and second protruding surfaces. (claim 23), 
a sew line of the laundry being located at the first recessed space and the second recessed space when the compression device presses the laundry against the support (claim 24),
wherein the compression device includes: a first plate vertically extending; a second plate provided a prescribed distance from the first plate and vertically extending: and a body connecting the first plate and 
wherein the body extends a predetermined length in a direction so as to connect the first plate and the second plate (claim 27),
a distance from the support to the body being greater than a distance to any one of the first plate or the second plate from the support when the compression device is in a closed position (claim 29),
wherein the compression device includes a first compression plate and a second compression plate provided on the frame to extend vertically, the first compression plate and the second compression plate being spaced apart from each other and provided adjacent to opposite sides of the at least one through- hole (claim 33),
wherein the laundry press is configured such that, when the compression device is in a closed position, a prescribed region of the laundry 1s not pressed by the laundry press (claim 37), and
a length of the frame is greater than a length of the support such that the compression device extends below a bottom end of the support (claim 38)
must be shown or the feature(s) canceled from the claim(s). 
Again, it is noted that Reissue Applicants’ new claim terminology  still does not match the existing terminology of the specification of the patent and this appears to be causing interpretation problems.   It is highly recommended that these interpretation problems be cleared up by the new claims using the existing terminology in the specification.  
.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is no mention in the specification, nor any embodiment shown in the drawings, for the claim terminology of:  a body through hole is formed between inner portions of the first and second protruding surfaces (claim 21).  As clearly shown in Fig. 1, through-hole 935 is formed in the body 931 of the compression device 93, not between first and second compression plates 938 and 939. See Col. 7, ll. 19-22.
There is no mention in the specification, nor any embodiment shown in the drawings, for the claim terminology of: a first recessed space located above the body through hole and located between the first and second protruding surfaces; and a second recessed space located below the body through hole and located between the first and second protruding surfaces. (claim 23). There is no mention in the drawings or specification what or where these “recessed spaces” are.
 There is no mention in the specification, nor any embodiment shown in the drawings, for the claim terminology of: a sew line of the laundry being located at the first recessed space and the second recessed space when the compression device presses the laundry against the support (claim 24).
From MPEP 2163.02 (third paragraph):
“The subject matter of the claim need not be described literally (i.e., using the same terms or in haec verba) in order for the disclosure to satisfy the description requirement. If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application. This conclusion will result in the rejection of the claims affected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C.112, first paragraph - description requirement, or denial of the benefit of the filing date of a previously filed application, as appropriate.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
”
(emphasis examiner)

For these reasons, claims 21-24 are considered to fail to comply with 35 U.S.C. 112(a).

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Because, the claimed features presented in claims 21-24, as discussed above in the rejection under 35 USC 112(a), cannot be determined with any certainty what the scope of the above cited claim limitations are, as there is no support in the drawings or specification, this makes the metes and bounds of the claims uncertain.
With respect to claims 21 and 35, the protruding surfaces/compression plates 938,939 do not form the through-hole, the body 931 does. This is confusing.
With respect to claim 23, it is not understood what these “recessed spaces” are, since there is nothing in the specification or drawings that indicate what they are, or how they are defined. Because of this, the scope of claim 23 is unclear.
With respect to claim 24, not only does claim 24 depend on claim 23, it is not understood how the sew line of the laundry is located at the first recessed space and the second recessed space when the compression device presses the laundry against the support. There is no mention in the specification, nor any showing in the drawings of the sew line is and where it is located. The only mention of the sew line is in col. 6, ll. 11-15, and that the sew line is located between first support plate 911 and second support plate 913. Thus, the scope of the claim is unclear.

Response to Arguments
With respect to the drawing objection, Patent Owner argues (page 13):
Applicant respectfully disagree with the allegation in the Office Action that the drawings do not depict the features of the first and second recessed spaces recited in claims 23 and 24. As depicted, for example, at FIGS 1 and 4, first and second compression plates 938 and 938 [sic] are coupled to top and bottom inner surfaces of compression body 931 (e.g., surfaces of body 931 that face support device) such that spaced are provided over top and bottom inner surfaces of compression body 931 that are recessed relative to surfaces of the first and second compression plates 938 and 939 facing the support device 91. Likewise, as depicted in FIGS. 3.A, 5A, and 5B, there are spaces between first and second compression plates 938 and 939 that are recessed relative to outer surfaces of the first and second compression plates 938 and 939.
Hence, withdrawal of the objections to the drawings are respectfully requested.

Patent Owner has not identified these recessed spaces by means of a reference character, or in any other manner that clearly establishes where these recessed spaces are and the extent of the body that they occupy. To reiterate, a recessed space is “set in a recess in a wall” (see footnote 1 above).  The drawings do not show and the specification does not describe any first and second recessed spaces because there is no recess in a wall defining first and second spaces.

With respect to the specification objection, Patent Owner argues (page 14):
Applicant respectfully disagrees with the allegation in the Office Action that the specification does not provide support for the features of the first and second recessed spaces recited in claims 23 and 24. As previously described, FIGS 1 and 4, first and second compression plates 938 and 938 [sic] are coupled to top and bottom inner surfaces of compression body 931 (e.g., surfaces of body 931 that face support device) such that spaced are provided over top and bottom inner surfaces of compression body 931 that are recessed relative to surfaces of the first and second compression plates 938 and 939 facing the support device 91. Likewise, as depicted in FIGS. 3A, 5A, and 5B, there are spaces between first and second compression plates 938 and 939 that are recessed relative to outer surfaces of the first and second compression plates 938 and 939. Moreover, as discussed in specification at col. 6, lines 7-30 and 52-62, first and second 

The description of space “S” occurs in the specification at col. 5, ll. 27-31; not col. 6, lines 7-30 and 52-62. That being said, even if the column/line citation is merely a typographical error, the space “S” is described as such (col. 5, ll. 27-31):
“The support device 91 includes the first support plate 911 and the second support plate 913 such that a seam of a laundry item supported on this support device 91 may be positioned in a space S defined between the first support plate 911 and the second support plate 913 to prevent unnecessary wrinkles from being formed on the laundry due to the seam when the laundry is compressed toward the support device 91 by the compression device 93.”

Space “S” is shown in figure 5A:

    PNG
    media_image2.png
    570
    753
    media_image2.png
    Greyscale

As can be seen above, space “S” is located between first and second support plates 911 and 913; not compression plates 938 and 939. Any space that exists between 938 and 939 is not identified in the drawings. Figure 5A above demonstrates this.
The sew line is described in col. 6, ll. 10-15:
“The user may adjust the position of the laundry such that a sewing line SL, or seam, of the laundry is positioned in the space S defined between the first support plate 911 and the second support plate 913.” (emphasis examiner)

Again, the sew line, which can be positioned in space “S”, is also located between first support plate 911 and the second support plate 913; not compression plates 938 and 939.
Nowhere in the specification, or the drawings for that matter, mention recessed spaces (plural). Patent Owner has only pointed to a recessed space “S” (singular), and even that space is not found between compression plates 938 and 939.

With respect to the current rejection of claims 21-24, Patent Owner argues (page 15):
“With respect to the written description and clarity concerns raised in the Office Action regarding the first and second recessed spaces recited in claims 23 and 24, Applicant respectfully submits that these features are fully supported in the specification for at least the reasons identified above in the discussion of the objections to the drawings and specification. Furthermore, Applicant submits that as discussed at col. 6, lines 55-58, the first and second compression plate 938 and 939 are formed on and therefore extend forward of the body 931, such that recessed spaces are formed between upper and lower portions of the body 931 between the first and second compression plate 938 and 939. Thus, applicant was clearly in possession of the recited features and one of reasonable skill in the field of fabric treatment devices would readily understand the metes and bounds of the recited features of claims 23 and 24.”

This argument has been discussed above with respect to the Drawing and Specification Objection.
To reiterate, Patent Owner has claimed “a first recessed space” and “a second recessed space”. These spaces are not shown in the drawings, nor mentioned in the specification. Patent Owner has relied upon space “S” described in the specification, at 6, ll. 10-15, but this is only a single space and it is located between first support plate 911 and the second support plate 913.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 9,359,717 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  
Telephone Numbers for reexamination inquiries: 
Central Reexam Unit (CRU)					(571) 272-7705Reexamination Facsimile Transmission No. 			(571) 273-9900


Future Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE R TILL whose telephone number is (571)272-1280.  The examiner can normally be reached on Monday-Thursday and every other Friday 6:45-4:15 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay Spahn can be reached on 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TERRENCE R TILL/Reexamination Specialist, Art Unit 3993
                                                                                                                                                                                      Conferees:  /WCD/ and /GAS/



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The adjective “recessed” means “set in a recess in a wall.”  MacMillan Dictionary at https://www.macmillandictionary.com/dictionary/british/recessed.  The drawings do not show and the specification does not describe any first and second recessed spaces because there is no recess in a wall defining first and second spaces.
        2 Id.